84 F.Supp. 1007 (1949)
MONGILLO et al.
v.
VOGEL.
COLL
v.
VOGEL.
Nos. 8683, 8665.
United States District Court E. D. Pennsylvania.
June 29, 1949.
Herbert J. Bass, Philadelphia, Pa., for plaintiffs.
Harold Scott Baile, of Philadelphia, Pa., for defendant.
BARD, District Judge.
These cases come before the Court on the defendant's motion to dismiss the actions or, in lieu thereof, to quash the return of service of summons, on the ground that defendant is a member of the Rumanian Legation, duly accredited to the United States Government, and was not, and is not, subject to service of process within the Eastern District of Pennsylvania for reasons of diplomatic immunity.
The complaints allege that on July 6, 1948, defendant, a citizen of Rumania and temporarily residing at Washington, D. C., was operating a motor vehicle in Montgomery County, Pennsylvania, within the jurisdiction of this Court, and crashed into a motor vehicle, injuring the plaintiffs.
Service was made upon the defendant in Nazareth Hospital, Philadelphia, on July 8, 1948, in the Coll action, and on July 12, 1948, in the Mongillo action.
It appears that on July 6, 1948, the date of the accident, defendant was Press Counselor of the Legation of the People's Republic of Rumania. In that position he was entitled to diplomatic immunity. Bergman v. De Sieyes, 71 F. Supp. 334. However, it also appears that prior to July 21, 1948 the defendant had resigned his position at the Rumanian Legation and returned his diplomatic identification card. He is therefore no longer entitled to immunity from due process of law under the provisions of Title 22, Sections 252 to 255[1] of the United States Code Annotated.
I think he was clothed with diplomatic immunity when the summonses were placed in his hands. For that reason, the motion to quash the return of service of summons will be granted.
NOTES
[1]  The provisions of 22 U.S.C.A. § 255 are incorporated in the revised Criminal Code, 18 U.S.C.A. § 112.